—Order, Supreme Court, New York *196County (Barbara Kapnick, J.), entered February 18, 1997, which granted plaintiffs’ motion to set aside the verdict and directed a new trial on all issues, unanimously affirmed, without costs.
Although it did not explicitly so state, it is clear that the trial court concluded, correctly, that in view of the sharply conflicting evidence on the issue of causation, plaintiff’s serious injury and the jury’s inexplicably low award therefor, it was highly likely that the verdict was a compromise verdict, and properly directed a new trial on all issues (see, Sheffield v New York City Hous. Auth., 200 AD2d 369). Concur — Ellerin, J. P., Williams, Mazzarelli and Saxe, JJ.